Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Health, dated January 30, 2001, which, after a fair hearing, denied the petitioner’s application for Medicaid Assistance on the ground that he possessed resources in excess of his medical needs.
Adjudged that the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits, with one bill of costs.
Contrary to the petitioner’s contention, the determination of the respondent New York State Department of Health that the petitioner possessed resources in excess of his medical needs is supported by substantial evidence in the record (see Matter of Iannotti v Commissioner of N.Y. State Dept. of Health, 283 AD2d 645; 18 NYCRR subparts 360-2, 360-4; EPTL 7-3.1 [c]; see generally Oxenhorn v Fleet Trust Co., 94 NY2d 110). Smith, J.P., Goldstein, McGinity and Mastro, JJ., concur.